 
                                                                                                                                                 Exhibit
10.1
 




 
TALEO CORPORATION
 
2004 STOCK PLAN
 
(As amended April 30, 2009)
 
1.       Purposes of the Plan.  The purposes of this Plan are:
 
·  
to attract and retain the best available personnel for positions of substantial
responsibility,

 
·  
to provide additional incentive to Employees, Directors and Consultants, and

 
·  
to promote the success of the Company’s business.

 
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Stock Appreciation Rights, Performance Units,
Performance Shares and Deferred Stock Units.
 
2.       Definitions.  As used herein, the following definitions will apply:
 
(a)            “Administrator” means the Board or any of its Committees as will
be administering the Plan, in accordance with Section 4 of the Plan.
 
(b)            “Affiliated SAR” means an SAR that is granted in connection with
a related Option, and which automatically will be deemed to be exercised at the
same time that the related Option is exercised.
 
(c)            “Applicable Laws” means the requirements relating to the
administration of equity-based awards or equity compensation plans under U.S.
state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any foreign country or jurisdiction where Awards are,
or will be, granted under the Plan.
 
(d)            “Award” means, individually or collectively, a grant under the
Plan of Options, SARs, Restricted Stock, Performance Units, Performance Shares
or Deferred Stock Units.
 
(e)            “Award Agreement” means the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan.  The Award Agreement is subject to the terms and conditions of the
Plan.
 
(f)            “Awarded Stock” means the Common Stock subject to an Award.
 
(g) “Board” means the Board of Directors of the Company.

--


 
 

--------------------------------------------------------------------------------

 

 
(h)            “Change in Control” means the occurrence of any of the following
events:
 
(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
 
(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;
 
(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors.  “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or
 
(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
 
Notwithstanding the foregoing, for grants made on or after April 30, 2009,
Change in Control shall mean the occurrence of any of the following events:
 
(i) Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any one person, or more than one person
acting as a group (“Person”), acquires ownership of the stock of the Company
that, together with the stock held by such Person, constitutes more than fifty
percent (50%) of the total voting power of the stock of the Company; provided,
however, that for purposes of this subsection (i), the acquisition of additional
stock by any one Person, who is considered to own more than fifty percent (50%)
of the total voting power of the stock of the Company will not be considered a
Change in Control; or
 
(ii) Change in Effective Control of the Company.  If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any twelve (12) month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.  For
purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or

--
 
 

--------------------------------------------------------------------------------

 

 
(iii) Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the twelve
(12) month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
or acquisitions; provided, however, that for purposes of this subsection (iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets: (A) a transfer to an entity that is controlled
by the Company’s stockholders immediately after the transfer, or (B) a transfer
of assets by the Company to: (1) a stockholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
stock, (2) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a Person,
that owns, directly or indirectly, fifty percent (50%) or more of the total
value or voting power of all the outstanding stock of the Company, or (4) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, by a Person described in this subsection
(iii)(B)(3).  For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
 
For purposes of this Section 2(h), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(i)            “Code” means the Internal Revenue Code of 1986, as amended.  Any
reference to a section of the Code herein will be a reference to any successor
or amended section of the Code.
 
(j)            “Committee” means a committee of Directors appointed by the Board
in accordance with Section 4 of the Plan.
 
(k)            “Common Stock” means the common stock of the Company, or in the
case of Performance Units, the cash equivalent thereof.
 
(l)            “Company” means Taleo Corporation, a Delaware corporation, or any
successor thereto.

--
 
 

--------------------------------------------------------------------------------

 

 
(m)            “Consultant” means any natural person, including an advisor,
engaged by the Company or a Parent or Subsidiary to render services to such
entity.
 
(n)            “Deferred Stock Unit” means an Award granted to a Service
Provider pursuant to Section 11 of the Plan.
 
(o) “Director” means a member of the Board.
 
(p)            “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
 
(q)            “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company.  Neither
service as a Director nor payment of a director’s fee by the Company will be
sufficient to constitute “employment” by the Company.
 
(r)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(s)            “Exchange Program” means a program under which (i) outstanding
Awards are surrendered or cancelled in exchange for Awards of the same type
(which may have lower exercise prices and different terms), Awards of a
different type, and/or cash, and/or (ii) the exercise price of an outstanding
Award is reduced.  The terms and conditions of any Exchange Program will be
determined by the Administrator in its sole discretion.
 
(t)            “Fair Market Value” means, as of any date, the value of Common
Stock deter­mined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the last market day prior
to the day of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;
 
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on the last market day prior to the day of determination, as reported in
The Wall Street Journal or such other source as the Administrator deems
reliable; or
 
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.
 
(u)            “Fiscal Year” means the fiscal year of the Company.

--
 
 

--------------------------------------------------------------------------------

 

 
(v)            “Freestanding SAR” means a SAR that is granted independently of
any Option.
 
(w)            “Incentive Stock Option” means an Option intended to qualify as
an incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated there­under.
 
(x) “Inside Director” means a Director who is an Employee.
 
(y) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
 
(z)            “Officer” means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(aa) “Option” means a stock option granted pursuant to the Plan.
 
(bb) “Outside Director” means a Director who is not an Employee.
 
(cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
(dd) “Participant” means the holder of an outstanding Award granted under the
Plan.
 
(ee) “Performance Share” means an Award granted to a Service Provider pursuant
to Section 10 of the Plan.
 
(ff) “Performance Unit” means an Award granted to a Service Provider pursuant to
Section 10 of the Plan.
 
(gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture.  Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
 
(hh) “Plan” means this 2004 Stock Plan.
 
(ii) “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.
 
(jj) “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock award under Section 8 of the Plan or issued pursuant to the
early exercise of an Option.
 
(kk)  “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

--
 
 

--------------------------------------------------------------------------------

 

 
(ll) “Section 16(b) “ means Section 16(b) of the Exchange Act.
 
(mm) “Service Provider” means an Employee, Director or Consultant.
 
(nn) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15 of the Plan.
 
(oo) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 of the Plan is designated
as a SAR.
 
(pp) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
exist­ing, as defined in Section 424(f) of the Code.
 
(qq) “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which will require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR will be canceled to the same extent).
 
(rr) “Unvested Awards” shall mean Options or Restricted Stock that (i) were
granted to an individual in connection with such individual’s position as a
Service Provider and (ii) are still subject to vesting or lapsing of Company
repurchase rights or similar restrictions.
 
3.       Stock Subject to the Plan.
 
(a)            Stock Subject to the Plan.  Subject to the provisions of
Section 15 of the Plan, the maximum aggregate number of Shares that may be
optioned and sold under the Plan is 500,000 Shares, plus (a) the number of
Shares which have been reserved but not issued under the Company’s 1999 Stock
Plan (the “1999 Plan”) as of the Registration Date, (b) any Shares returned to
the 1999 Plan as a result of termination of options or repurchase of Shares
issued under such plan, and (c) an annual increase to be added on the first day
of the Company’s Fiscal Year beginning in 2005, equal to the lesser of
(i) 1,500,000 Shares, (ii) 3% of the outstanding Shares on such date or (iii) an
amount determined by the Board.  The Shares may be authorized, but unissued, or
reacquired Common Stock.  Shares shall not be deemed to have been issued
pursuant to the Plan with respect to any portion of an Award that is settled in
cash.  Upon payment in Shares pursuant to the exercise of an SAR, the number of
Shares available for issuance under the Plan shall be reduced only by the number
of Shares actually issued in such payment.  If a Participant pays the exercise
price (or purchase price, if applicable) of an Award through the tender of
Shares, or if Shares are tendered or withheld to satisfy any Company withholding
obligations, the number of Shares so tendered or withheld shall again be
available for issuance pursuant to future Awards under the Plan.
 
(b)            Lapsed Awards.  If an Award expires or becomes unexercisable
without having been exercised in full or is surrendered pursuant to an Exchange
Program, or, with respect to Restricted Stock, Performance Shares, Performance
Units or Deferred Stock Units, is forfeited back to or repurchased by the
Company, the unpurchased Shares (or for Awards other than Options and SARs, the
forfeited or repurchased Shares) which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated).  However, Shares that have actually been issued under the Plan,
under any Award, shall not be returned to the Plan and shall not

--
 
 

--------------------------------------------------------------------------------

 

 
(c) become available for future distribution under the Plan, except that if
unvested Shares of Restricted Stock, Performance Shares, Performance Units or
Deferred Stock Units are repurchased by the Company at their original purchase
price or are forfeited to the Company, such Shares shall become available for
future grant under the Plan.  To the extent an Award under the Plan is paid out
in cash rather than stock, such cash payment shall not result in reducing the
number of Shares available for issuance under the Plan.
 
4. Administration of the Plan.
 
(a)            Procedure.
 
(i) Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.
 
(ii) Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii) Rule 16b-3.  To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
(iv) Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
 
(b)            Powers of the Administrator.  Subject to the provisions of the
Plan, and in the case of a Committee, subject to the specific duties delegated
by the Board to such Committee, the Administrator will have the authority, in
its discre­tion:
 
(i) to determine the Fair Market Value;
 
(ii) to select the Service Providers to whom Awards may be granted hereunder;
 
(iii) to determine the number of Shares to be covered by each Award granted
hereunder;
 
(iv) to approve forms of agreement for use under the Plan;
 
(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder.  Such terms and conditions include,
but are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture or repurchase restrictions, and any restriction or
limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, will
determine;

--
 
 

--------------------------------------------------------------------------------

 

 
(vi) to reduce the exercise price of any Option or SAR to the then current Fair
Market Value if the Fair Market Value of the Common Stock covered by such Award
shall have declined since the date the Award was granted;
 
(vii) to institute an Exchange Program;
 
(viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
 
(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws and/or qualifying for preferred
tax treatment under applicable foreign tax laws;
 
(x) to modify or amend each Award (subject to Section 18(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;
 
(xi) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the minimum amount required to be withheld.  The Fair Market Value of
any Shares to be withheld will be determined on the date that the amount of tax
to be withheld is to be determined.  All elections by a Participant to have
Shares or cash withheld for this purpose will be made in such form and under
such conditions as the Administrator may deem necessary or advisable;
 
(xii) to authorize any person to execute on behalf of the Company any
instru­ment required to effect the grant of an Award previously granted by the
Administrator;
 
(xiii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award;
 
(xiv) to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)            Effect of Administrator’s Decision.  The Administrator’s
decisions, determina­tions and interpretations will be final and binding on all
Participants and any other holders of Awards.
 
5.       Eligibility.  Nonstatutory Stock Options, Restricted Stock, Stock
Appreciation Rights, Performance Units, Performance Shares and Deferred Stock
Units may be granted to Service Providers.  Incentive Stock Options may be
granted only to Employees.
 
6.       Limitations.
 
(a) ISO $100,000 Rule.  Each Option will be designated in the Award Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.  However,
notwithstanding such

--
 
 

--------------------------------------------------------------------------------

 

 
(b) designa­tion, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options.  For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted.  The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.
 
(c) No Rights as a Service Provider.  Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing his or her
relationship as a Service Provider, nor shall they interfere in any way with the
right of the Participant or the right of the Company or its Parent or
Subsidiaries to terminate such relationship at any time, with or without cause.
 
(d) 162(m) Limitation.  The following limitations shall apply to Awards under
the Plan:
 
(i) No Service Provider will be granted, in any Fiscal Year, Options or SARs to
purchase more than 500,000 Shares.
 
(ii) In connection with his or her initial service, a Service Provider may be
granted Options or SARs to purchase up to an additional 500,000 Shares which
will not count against the limit set forth in Section 6(c)(i) of the Plan above.
 
(iii) The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 15 of
the Plan.
 
(iv) If an Award is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 15 of the
Plan), the cancelled Award will be counted against the limits set forth in
subsections (i) and (ii) above.  For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.
 
7.       Stock Options.
 
(a) Term of Option.  The term of each Option will be stated in the Award
Agreement.  In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement.  Moreover, in the case of an Incentive Stock Option granted to
a Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.
 
(b)            Option Exercise Price and Consideration.

--
 
 

--------------------------------------------------------------------------------

 

 
(c) Exercise Price.  The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:
 
(1) In the case of an Incentive Stock Option
 
a) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.
 
b) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than 100% of the
Fair Market Value per Share on the date of grant.
 
(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator.  In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price will be no
less than 100% of the Fair Market Value per Share on the date of grant.
 
(3) Notwithstanding the foregoing, Incentive Stock Options may be granted with a
per Share exercise price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a merger or other corporate transaction.
 
(ii) The exercise price for the Shares to be issued pursuant to an already
granted Option may not be changed without the consent of the Company’s
stockholders.  This shall include, without limitation, a repricing of the Option
as well as an Exchange Program.
 
(iii) Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any con­ditions that must be satisfied before the Option may be
exercised.
 
(d) Form of Consideration.  The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment.  In
the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant.  Such consideration to
the extent permitted by Applicable Laws may consist entirely of:
 
(i) cash;
 
(ii) check;
 
(iii) promissory note;
 
(iv) other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);

--
 
 

--------------------------------------------------------------------------------

 

 
(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;
 
(vi) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;
 
(vii) any combination of the foregoing methods of payment; or
 
(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.
 
(e) Exercise of Option.
 
(i) Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.
 
An Option will be deemed exercised when the Company receives: (x) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (y) full payment for the Shares with
respect to which the Option is exercised.  Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan.  Shares issued upon exercise of
an Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse.  Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option.  The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.
 
Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.
 
(ii) Termination of Relationship as a Service Provider.  If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement).  In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant’s termination.  Unless otherwise provided by
the Administrator, if on the date of termination the Participant is not vested
as to his or her entire Option, the Shares covered by the unvested portion of
the Option will revert to the Plan.  If after termination the Participant does

--
 
 

--------------------------------------------------------------------------------

 

 
(iii) not exercise his or her Option within the time specified by the
Administrator, the Option will terminate, and the Shares covered by such Option
will revert to the Plan.
 
(iv) Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termi­nation
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termina­tion the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
 
(v) Death of Participant.  If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
 
(f) Buyout Provisions.  The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
 
8.       Restricted Stock.
 
(a)            Grant of Restricted Stock.  Subject to the terms and provisions
of the Plan, the Administrator, at any time and from time to time, may grant
Shares of Restricted Stock to Service Providers in such amounts as the
Administrator, in its sole discretion, will determine.
 
(b)            Restricted Stock Agreement.  Each Award of Restricted Stock will
be evidenced by an Award Agreement that will specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will

--
 
 

--------------------------------------------------------------------------------

 

 
(c) determine.  Unless the Administrator determines otherwise, Shares of
Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.
 
(d)            Transferability.  Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
 
(e)            Other Restrictions.  The Administrator, in its sole discretion,
may impose such other restrictions on Shares of Restricted Stock as it may deem
advisable or appropriate.
 
(f)            Removal of Restrictions.  Except as otherwise provided in this
Section 8, Shares of Restricted Stock covered by each Restricted Stock grant
made under the Plan will be released from escrow as soon as practicable after
the last day of the Period of Restriction.  The Administrator, in its
discretion, may accelerate the time at which any restrictions will lapse or be
removed.
 
(g)            Voting Rights.  During the Period of Restriction, Service
Providers holding Shares of Restricted Stock granted hereunder may exercise full
voting rights with respect to those Shares, unless the Administrator determines
otherwise.
 
(h)            Dividends and Other Distributions.  During the Period of
Restriction, Service Providers holding Shares of Restricted Stock will be
entitled to receive all dividends and other distributions paid with respect to
such Shares unless otherwise provided in the Award Agreement.  If any such
dividends or distributions are paid in Shares, the Shares will be subject to the
same restrictions on transferability and forfeitability as the Shares of
Restricted Stock with respect to which they were paid.
 
(i)            Return of Restricted Stock to Company.  On the date set forth in
the Award Agreement, the Restricted Stock for which restrictions have not lapsed
will revert to the Company and again will become available for grant under the
Plan.
 
9.       Stock Appreciation Rights.
 
(a)            Grant of SARs.  Subject to the terms and conditions of the Plan,
a SAR may be granted to Service Providers at any time and from time to time as
will be determined by the Administrator, in its sole discretion.  The
Administrator may grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any
combination thereof.
 
(b)            Number of Shares.  The Administrator will have complete
discretion to determine the number of SARs granted to any Service Provider,
subject to the limits set forth in Section 6 of the Plan.
 
(c)            Exercise Price and Other Terms.  The Administrator, subject to
the provisions of the Plan, will have complete discretion to determine the terms
and conditions of SARs granted under the Plan.  However, the exercise price of
Tandem or Affiliated SARs will equal the exercise price of the related
Option.  The exercise price for the Shares to be issued pursuant to an already

--
 
 

--------------------------------------------------------------------------------

 

 
(d) granted SAR may not be changed without the consent of the Company’s
stockholders.  This shall include, without limitation, a repricing of the SAR as
well as an Exchange Program.
 
(e)            Exercise of Tandem SARs.  Tandem SARs may be exercised for all or
part of the Shares subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option.  A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.  With respect to a Tandem SAR granted in connection with an
Incentive Stock Option:  (a) the Tandem SAR will expire no later than the
expiration of the underlying Incentive Stock Option; (b) the value of the payout
with respect to the Tandem SAR will be for no more than one hundred percent
(100%) of the difference between the exercise price of the underlying Incentive
Stock Option and the Fair Market Value of the Shares subject to the underlying
Incentive Stock Option at the time the Tandem SAR is exercised; and (c) the
Tandem SAR will be exercisable only when the Fair Market Value of the Shares
subject to the Incentive Stock Option exceeds the Exercise Price of the
Incentive Stock Option.
 
(f)            Exercise of Affiliated SARs.  An Affiliated SAR will be deemed to
be exercised upon the exercise of the related Option.  The deemed exercise of an
Affiliated SAR will not necessitate a reduction in the number of Shares subject
to the related Option.
 
(g)            Exercise of Freestanding SARs.  Freestanding SARs will be
exercisable on such terms and conditions as the Administrator, in its sole
discretion, will determine.
 
(h)            SAR Agreement.  Each SAR grant will be evidenced by an Award
Agreement that will specify the exercise price, the term of the SAR, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
 
(i)            Expiration of SARs.  An SAR granted under the Plan will expire
upon the date determined by the Administrator, in its sole discretion, and set
forth in the Award Agreement.  Notwithstanding the foregoing, the rules of
Sections 7(d)(ii), 7(d)(iii) and 7(d)(iv) also will apply to SARs.
 
(j) Payment of SAR Amount.  Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:
 
(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
 
(ii) The number of Shares with respect to which the SAR is exercised.
 
At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
 
(k) Buyout Provisions.  The Administrator may at any time offer to buy out for a
payment in cash or Shares a Stock Appreciation Right previously granted based on
such terms and conditions as the Administrator shall establish and communicate
to the Participant at the time that such offer is made.

--
 
 

--------------------------------------------------------------------------------

 

 
(l)            Performance Units and Performance Shares.
 
(m)            Grant of Performance Units/Shares.  Subject to the terms and
conditions of the Plan, Performance Units and Performance Shares may be granted
to Service Providers at any time and from time to time, as will be determined by
the Administrator, in its sole discretion.  The Administrator will have complete
discretion in determining the number of Performance Units and Performance Shares
granted to each Participant.
 
(n)            Value of Performance Units/Shares.  Each Performance Unit will
have an initial value that is established by the Administrator on or before the
date of grant.  Each Performance Share will have an initial value equal to the
Fair Market Value of a Share on the date of grant.
 
(o)            Performance Objectives and Other Terms.  The Administrator will
set performance objectives in its discretion which, depending on the extent to
which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Service Providers.  The time period
during which the performance objectives must be met will be called the
“Performance Period.”  Each Award of Performance Units/Shares will be evidenced
by an Award Agreement that will specify the Performance Period, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.  The Administrator may set performance objectives based upon the
achievement of Company-wide, divisional, or individual goals, applicable federal
or state securities laws, or any other basis determined by the Administrator in
its discretion.
 
(p)            Earning of Performance Units/Shares.  After the applicable
Performance Period has ended, the holder of Performance Units/Shares will be
entitled to receive a payout of the number of Performance Units/Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance objectives have been
achieved.  After the grant of a Performance Unit/Share, the Administrator, in
its sole discretion, may reduce or waive any performance objectives for such
Performance Unit/Share.
 
(q)            Form and Timing of Payment of Performance Units/Shares.  Payment
of earned Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period.  The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof.
 
(r)            Cancellation of Performance Units/Shares.  On the date set forth
in the Award Agreement, all unearned or unvested Performance Units/Shares will
be forfeited to the Company, and again will be available for grant under the
Plan.
 
10. Deferred Stock Units.  Deferred Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Administrator.

--
 
 

--------------------------------------------------------------------------------

 

 
11. Formula Option Grants to Outside Directors.
 
All grants of Options to Outside Directors pursuant to this Section 12 will be
automatic and nondiscretionary and will be made in accordance with the following
provisions:
 
(a) Type of Option.  All Options granted pursuant to this Section 12 will be
Nonstatutory Stock Options and, except as otherwise provided herein, will be
subject to the other terms and conditions of the Plan.
 
(b)            No Discretion.  No person will have any discretion to select
which Outside Directors will be granted Options under this Section 12 or to
determine the number of Shares to be covered by such Options (except as provided
in Section 12(g) and Section 15 of the Plan).
 
(c)            First Option.  Each person who first becomes an Outside Director
following the Registration Date automatically will be granted an Option to
purchase 25,000 Shares (the “First Option”) on the date on which such person
first becomes an Outside Director, whether through election by the stockholders
of the Company or appointment by the Board to fill a vacancy; provided, however,
that an Inside Director who ceases to be an Inside Director but who remains a
Director will not receive a First Option.
 
(d)            Subsequent Option.  Each Outside Director automatically will be
granted an Option to purchase 6,000 Shares (a “Subsequent Option”) on the date
of each annual meeting of the stockholders of the Company beginning in 2005,
provide he or she is then an Outside Director, and if as of such date, he or she
will have served on the Board for at least the preceding six (6) months.
 
(e)            Terms.  The terms of each Option granted pursuant to this
Section 12 will be as follows:
 
(i) The term of the Option will be ten (10) years.
 
(ii) The exercise price per Share will be 100% of the Fair Market Value per
Share on the date of grant of the Option.  In the event that the date of grant
of the Option is not a trading day, the exercise price per Share shall be the
Fair Market Value on the next trading day immediately following the date of
grant of the Option.
 
(iii) The Option shall be exercisable only while the Outside Director remains a
Director of the Company, except as set forth in this Section 12 and Section 15
of the Plan.
 
(iv) Subject to Section 15 of the Plan, the First Option will vest and become
exercisable as to 1/3rd of the Shares subject to the First Option on each
anniversary of its date of grant, provided that the Participant continues to
serve as a Director on such dates;
 
(v) Subject to Section 15 of the Plan, the Subsequent Option will vest and
become exercisable as to 100% of the Shares subject to the Subsequent Option on
the first anniversary of its date of grant, provided that the Participant
continues to serve as a Director on such dates.

--
 
 

--------------------------------------------------------------------------------

 

 
(vi) Exercise of Options.  An Option granted pursuant to this Section 12 will
expire upon the date determined by the Administrator, in its sole discretion,
and set forth in the Award Agreement.  Notwithstanding the foregoing, the rules
of Sections 7(d)(ii), 7(d)(iii) and 7(d)(iv) also will apply to such Option.  To
the extent that the Participant was not entitled to exercise an Option on the
date of termination, or if he or she does not exercise such Option (to the
extent otherwise so entitled) within the time specified herein, the Option shall
terminate.
 
(f) Amendment.  The Administrator in its discretion may change the number of
Shares subject to the First Options and Subsequent Options.
 
12. Leaves of Absence.  Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence
and will resume on the date the Participant returns to work on a regular
schedule as determined by the Company; provided, however, that no vesting credit
will be awarded for the time vesting has been suspended during such leave of
absence.  A Service Provider will not cease to be an Employee in the case of
(i) any leave of absence approved by the Company or (ii) transfers between
locations of the Company or between the Company, its Parent, or any
Subsidiary.  For purposes of Incentive Stock Options, no such leave may exceed
ninety (90) days, unless reemployment upon expiration of such leave is
guaranteed by statute or contract.  If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three months
following the 91st day of such leave any Incentive Stock Option held by the
Participant will cease to be treated as an Incentive Stock Option and will be
treated for tax purposes as a Nonstatutory Stock Option.
 
13.            Non-Transferability of Awards.  Unless determined otherwise by
the Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate.
 
14.            Adjustments; Dissolution or Liquidation; Merger or Change in
Control.
 
(a) Adjustments.  Subject to any required action by the stockholders of the
Company, the number of Shares covered by each outstanding Award, the number of
Shares which have been authorized for issuance under the Plan but as to which no
Awards have yet been granted or which have been returned to the Plan upon
cancellation or expiration of an Award, the number of Shares that may be granted
pursuant to the automatic grant provisions of Section 12 of the Plan and the
number of Shares as well as the price per share of Common Stock covered by each
such outstanding Award and the 162(m) annual share issuance limits under
Section 6(c) of the Plan shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common
Stock, or any other increase or decrease in the number of issued Shares effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.”  Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive.  Except as expressly provided herein, no issuance by the Company
of shares of stock

--
 
 

--------------------------------------------------------------------------------

 

 
(b) of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of Shares subject to an Award.
 
(c) Dissolution or Liquidation.  In the event of the proposed dissolution or
liquida­tion of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  The Administrator in its discretion may provide for a Participant
to have the right to exercise his or her Option or SAR until ten (10) days prior
to such transaction as to all of the Awarded Stock covered thereby, including
Shares as to which the Award would not otherwise be exercisable.  In addition,
the Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated.  To the extent it has not been
previously exercised (with respect to Options and SARs) or vested (with respect
to other Awards), an Award will terminate immediately prior to the consummation
of such proposed action.
 
(d)            Merger or Change in Control.
 
(i) Stock Options and SARS.  In the event of a merger or Change in Control, each
outstanding Option and SAR shall be assumed or an equivalent option or SAR
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation.  With respect to Options granted to an Outside Director
pursuant to Section 12 of the Plan that are assumed or substituted for, if
following such assumption or substitution the Participant’s status as a Director
or a director of the successor corporation, as applicable, is terminated other
than upon a voluntary resignation by the Participant, then the Participant shall
fully vest in and have the right to exercise such Options as to all of the
Awarded Stock, including Shares as to which it would not otherwise be vested or
exercisable.  In the event that the successor corporation refuses to assume or
substitute for the Option or SAR, the Participant shall fully vest in and have
the right to exercise the Option or SAR as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or
exercisable.  If an Option or SAR becomes fully vested and exercisable in lieu
of assumption or substitution in the event of a merger or Change in Control, the
Administrator shall notify the Participant in writing or electronically that the
Option or SAR shall be fully vested and exercisable for a period of fifteen (15)
days from the date of such notice, and the Option or SAR shall terminate upon
the expiration of such period.  For the purposes of this paragraph, the Option
or SAR shall be considered assumed if, following the merger or Change in
Control, the option or stock appreciation right confers the right to purchase or
receive, for each Share of Awarded Stock subject to the Option or SAR
immediately prior to the merger or Change in Control, the consideration (whether
stock, cash, or other securities or property) received in the merger or Change
in Control by holders of Common Stock for each Share held on the effective date
of the transaction (and if holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the merger or
Change in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of the Option or
SAR, for each Share of Awarded Stock subject to the Option or SAR, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control.

--
 
 

--------------------------------------------------------------------------------

 

 
(ii) Notwithstanding anything herein to the contrary, an Award that vests, is
earned or paid-out upon the satisfaction of one or more performance goals will
not be considered assumed if the Company or its successor modifies any of such
performance goals without the Participant’s consent; provided, however, a
modification to such performance goals only to reflect the successor
corporation’s post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.
 
(iii) Restricted Stock, Performance Shares, Performance Units and Deferred Stock
Units.  In the event of a merger or Change in Control, each outstanding
Restricted Stock, Performance Share, Performance Unit and Deferred Stock Unit
award shall be assumed or an equivalent Restricted Stock, Performance Share,
Performance Unit and Deferred Stock Unit award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation.  In the
event that the successor corporation refuses to assume or substitute for the
Restricted Stock, Performance Share, Performance Unit or Deferred Stock Unit
award, the Participant shall fully vest in the Restricted Stock, Performance
Share, Performance Unit or Deferred Stock Unit including as to Shares (or with
respect to Performance Units, the cash equivalent thereof) which would not
otherwise be vested.  For the purposes of this paragraph, a Restricted Stock,
Performance Share, Performance Unit and Deferred Stock Unit award shall be
considered assumed if, following the merger or Change in Control, the award
confers the right to purchase or receive, for each Share (or with respect to
Performance Units, the cash equivalent thereof) subject to the Award immediately
prior to the merger or Change in Control, the consideration (whether stock,
cash, or other securities or property) received in the merger or Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or Change
in Control is not solely common stock of the successor corporation or its
Parent, the Administrator may, with the consent of the successor corporation,
provide for the consideration to be received, for each Share and each unit/right
to acquire a Share subject to the Award, to be solely common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock in the merger or Change
in Control.  Notwithstanding anything herein to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s post-merger or post-Change in Control corporate structure will not
be deemed to invalidate an otherwise valid Award assumption.
 
(iv) With respect to Awards granted on or after April 30, 2009, notwithstanding
anything in this Section 15(c) to the contrary, if a payment under an Award
Agreement is subject to Code Section 409A and if the change in control
definition contained in the Award Agreement does not comply with the definition
of “change of control” for purposes of a distribution under Code Section 409A,
then any payment of an amount that is otherwise accelerated under this Section
will be delayed until the earliest time that such payment would be permissible
under Code Section 409A without triggering any penalties applicable under Code
Section 409A.  Further, in the event of a merger or Change in Control that
qualifies as a change in the ownership or effective control of the Company under
Code Section 409A and the regulations and guidance

--
 
 

--------------------------------------------------------------------------------

 

 
(v) thereunder, as applicable, any outstanding Deferred Stock Unit awards shall
be paid out to the Participant, to the extent then vested, upon the date of such
merger or Change in Control.
 
15.            Date of Grant.  The date of grant of an Award will be, for all
purposes, the date on which the Administrator makes the determination granting
such Award, or such other later date as is determined by the
Administrator.  Notice of the determination will be provided to each Participant
within a reasonable time after the date of such grant.
 
16.            Term of Plan.  Subject to Section 21 of the Plan, the Plan will
become effective upon its adoption by the Board.  It will continue in effect for
a term of ten (10) years unless terminated earlier under Section 18 of the Plan.
 
17.            Amendment and Termination of the Plan.
 
(a)            Amendment and Termination.  The Board may at any time amend,
alter, suspend or terminate the Plan.
 
(b)            Stockholder Approval.  The Company will obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.
 
(c)            Effect of Amendment or Termination.  No amendment, alteration,
suspension or termination of the Plan will impair the rights of any Participant,
unless mutually agreed otherwise between the Participant and the Administrator,
which agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
 
18.            Conditions Upon Issuance of Shares.
 
(a)            Legal Compliance.  Shares will not be issued pursuant to the
exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares (or with respect to Performance Units, the cash
equivalent thereof) will comply with Applicable Laws and will be further subject
to the approval of counsel for the Company with respect to such compliance.
 
(b)            Investment Representations.  As a condition to the exercise or
receipt of an Award, the Company may require the person exercising or receiving
such Award to represent and warrant at the time of any such exercise or receipt
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required.
 
19.            Inability to Obtain Authority.  The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder (or with respect to Performance Units, the cash
equivalent thereof), will relieve the Company of any liability in respect of the
failure to issue or sell such Shares (or with respect to Performance Units, the
cash equivalent thereof) as to which such requisite authority will not have been
obtained.
 
20.            Stockholder Approval.  The Plan will be subject to approval by
the stockholders of the Company within twelve (12) months after the date the
Plan is adopted.  Such stockholder approval will be obtained in the manner and
to the degree required under Applicable Laws.
 



--
 
 

--------------------------------------------------------------------------------

 
